      Case 4:13-cv-01196-HSG Document 240 Filed 06/05/20 Page 1 of 4



 1   Ben F. Pierce Gore (SBN 128515)
     PRATT & ASSOCIATES
 2   634 North Santa Cruz Avenue
     Suite 204
 3   Los Gatos, CA 95030
     Telephone: (408) 806-4600
 4   pgore@prattattorneys.com

 5   Keith M. Fleischman (admitted pro hac vice)
     Joshua D. Glatter (admitted pro hac vice)
 6   FLEISCHMAN BONNER & ROCCO, LLP
     81 Main Street, Suite 515
 7   White Plains, New York 10601
     Telephone: (914) 278-5100
 8   Fax: (917) 591-5245
     kfleischman@fbrllp.com
 9   jglatter@fbrllp.com

10   Attorneys for Plaintiffs

11   Mark C. Goodman (SBN 154692)
     mark.goodman@bakermckenzie.com
12   Anne Kelts Assayag (SBN 298710)
     anne.assayag@bakermckenzie.com
13   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
14   San Francisco, CA 94111
     Telephone: (415) 576-3000
15   Facsimile: (415) 576-3099
16   Attorneys for Defendant
17                              IN THE UNITED STATES DISTRICT COURT
18                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                        OAKLAND DIVISION

20   ALEX ANG and LYNNE STREIT,                    Case No. 4:13-CV-1196-HSG
21   individually and on behalf of all others
     similarly situated,                           SCHEDULING STIPULATION;
22                                                 [PROPOSED] ORDER

23                  Plaintiffs,                    Judge: Hon. Haywood S. Gilliam, Jr.
            v.                                     Action Filed: March 18, 2013
24
     BIMBO BAKERIES USA, INC.,
25
                    Defendant.
26
27

28

     JOINT SCHEDULING STIPULATION; [PROPOSED] ORDER
     Case No. 4:13-CV-01196-HSG
      Case 4:13-cv-01196-HSG Document 240 Filed 06/05/20 Page 2 of 4



 1          Pursuant to Northern District Rule 6-1(b), and subject to the Court’s approval, Plaintiffs

 2 Alex Ang and Lynne Streit (collectively, “Plaintiffs”) and defendant Bimbo Bakeries U.S.A., Inc.

 3 (“BBUSA”) (collectively “the Parties”) respectfully submit the following Scheduling Stipulation

 4 and proposed Order.

 5          WHEREAS, on April 28, 2020, the Court granted preliminary approval of settlement in

 6 the above-captioned action (“Preliminary Approval Order,” ECF No. 236);

 7          WHEREAS, counsel for the Plaintiffs are presently preparing a joint motion for final

 8 approval of settlement agreement and attorneys’ fees (“Final Approval Motion”) for review and

 9 comment by BBUSA’s counsel;

10          WHEREAS, Plaintiffs’ counsel’s preparation of the Final Approval Motion has taken

11 slightly longer than originally anticipated;

12          WHEREAS, pursuant to the Preliminary Approval Order, the Parties are presently

13 scheduled to submit the Final Approval Motion on June 10, 2020, with objections due on July 24,

14 2020, and a final hearing to consider the Final Approval Motion scheduled for August 27, 2020;

15          WHEREAS, BBUSA’s counsel does not object to Plaintiffs’ counsel requesting that,

16 subject to the Court’s approval, the Final Approval Motion submission date be extended to June
17 17, 2020;

18          WHEREAS, the Parties have further agreed that, subject to the Court’s approval, the date

19 to submit objections to the Final Approval Motion be extended to July 31, 2020 in light of the

20 preceding requested extension;

21          WHEREAS, the Parties have further agreed that, subject to the Court’s approval, they shall

22 either: (1) issue updated announcements on Plaintiffs’ counsel’s and BBUSA’s websites advising

23 that the time to submit objections has been extended to July 31, 2020 (which Plaintiff shall draft

24 and submit to BBUSA’s counsel for its approval); or (2) revise the existing notice language on

25 their websites to reflect the updated dates;

26          WHEREAS, if the Court so directs, the Parties have further agreed that Plaintiffs’ counsel

27 shall also issue a press release advising of the scheduling change;

28

     JOINT SCHEDULING STIPULATION; [PROPOSED] ORDER
     Case No. 4:13-CV-01196-HSG
       Case 4:13-cv-01196-HSG Document 240 Filed 06/05/20 Page 3 of 4



 1          WHEREAS, counsel for the Parties reasonably anticipate these modest scheduling

 2   adjustments will not require adjourning the currently-scheduled August 27, 2020 hearing for the

 3   Final Approval Motion, subject to the Court’s preferences; and

 4          WHEREAS, this is the first request for an adjustment of the final approval schedule set

 5   forth in the Preliminary Approval Order.

 6          Subject to the Court’s approval, the Parties stipulate and respectfully request that the Court:

 7   (1) grant Plaintiffs’ request to extend the time to submit the Final Approval Motion from June 10,

 8   2020 to June 17, 2020; and (2) extend the time to file any objections to the Final Approval Motion

 9   from July 24, 2020 to July 31, 2020.

10   Dated: June 4, 2020

11                                                 /s/ Pierce Gore
                                                   Ben F. Pierce Gore (SBN 128515)
12                                                 PRATT & ASSOCIATES
                                                   634 North Santa Cruz Avenue, Suite 204
13                                                 Los Gatos, CA 95030
                                                   Telephone: (408) 806-4600
14                                                 Fax: (408) 369-0752
                                                   pgore@prattattorneys.com
15
                                                   Attorneys for Plaintiffs
16
17                                                 /s/ Mark C. Goodman
                                                   Mark C. Goodman (Bar No. 154692)
18                                                 BAKER & MCKENZIE LLP
                                                   Two Embarcadero Center, Suite 1100
19                                                 San Francisco, California 94111
                                                   Telephone: (415) 576-3000
20                                                 Facsimile: (415) 576-3099
                                                   mark.goodman@bakermckenzie.com
21
                                                   Attorneys for Defendant BBUSA
22

23

24

25

26
27

28
     JOINT SCHEDULING STIPULATION; [PROPOSED] ORDER
     Case No. 4:13-CV-01196-HSG
                                                                                                         2
       Case 4:13-cv-01196-HSG Document 240 Filed 06/05/20 Page 4 of 4



 1                                       [PROPOSED] ORDER
 2          Pursuant to the accompanying Scheduling Stipulation; [Proposed] Order, and good cause

 3   appearing therefor, the Court hereby: (1) extends the parties’ time to submit the Final Approval

 4   Motion from June 10, 2020 until June 17, 2020; and (2) extends the time to file any objections to

 5   the Final Approval Motion from July 24, 2020 to July 31, 2020.

 6
     Dated: June ___, 2020
            6/5/2020
 7                                                Hon. Haywood S. Gilliam, Jr.
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     JOINT SCHEDULING STIPULATION; [PROPOSED] ORDER
     Case No. 4:13-CV-01196-HSG
                                                                                                        3
